EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 6/30/2022, no claims were cancelled; claims 1, 10, 12, 17 were amended; no claims were added. As a result, claims 1-20 are pending, of which claims 1, 10 and 17 are in independent form.
Amendment to claims 1, 10, and 17 obviates previous claim rejection to claims 1-20 under 35 USC section 112(b).
Allowable Subject Matter
Claims 1-20 are allowed.               
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s arguments in pages 7-8 of Remarks filed on 6/30/2022 with regard to claim rejection under 35 USC 102(a)(1) is persuasive.
none of the prior arts of record and further search do not explicitly teach or suggest the following limitations - “decrypt the read encrypted data to produce read decrypted data when the memory read request is for data not stored in the one or more purged regions of the memory array; and omit decryption of the read encrypted data when the read request is for data stored in the one or more purged regions of the memory array” in claims 1, 10 and 17, in view of other limitations of claims 1, 10 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Bae et al. (US 2018/0052768 A1) discloses receiving first logical address of first logical area and command for changing a logical-to-logical mapping table to access data stored in a memory device through the first logical address of the first logical area where second logical address of second logical area  mapped to a physical address of physical area  is detected when the data is stored in response to the command and, the L2L mapping table is changed to map the first logical address of the first logical area to the second logical address of the second logical area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497